DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 26-27, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (USPGPUB 2014/0059333).
With regard to Claim 21, Dixon teaches an apparatus comprising: 
memory (Fig. 1: System Memory 175); and 
processor circuitry to (Fig. 1: Processor 100): 
identify a lock-protected section of instructions in the memory ([0039] “processor 100 includes monitors to detect or track accesses, and potential subsequent conflicts, associated 
replace lock/unlock instructions with transactional lock acquire and transactional lock release instructions to form a transactional process ([0037] “lock instruction pairs (lock and lock release) are augmented/replaced (either by a user, software, or hardware) to indicate atomic a start and an end of a critical section.” [0062] “when binary code is encountered, the binary translation code is executed to-translate and potentially optimize the code for execution on the processing device, such as replacing lock instruction and lock release instruction pairs with xAcquire arid xEnd instructions (discussed in more detail below).”); and 
execute the transactional process in a speculative execution ([0037] “And the critical section is executed in a similar manner to a transaction (i.e. tentative results are not made globally visible until the end of the critical section).” [0074] “In response to decoding xAcquire 501, processor 500 enters HLE mode.” [0075] “As can be seen, within the critical section, execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected).” [0084] “once a speculative code region is started by an XAQURIE OR XBEGIN, then the subsequent instruction are, by default assumed to be speculative (i.e. transactional).”).



With regard to Claim 23, Dixon teaches the apparatus of claim 21, wherein the processor circuitry includes transactional translation logic to identify the lock-protected section of instructions in the memory, replace the lock/unlock instructions, and execute the transactional process ([0026] “Decode logic 125 includes circuitry that recognizes these instructions from their opcodes and passes the decoded instructions on in the pipeline for processing as defined by the first ISA. For example, as discussed in more detail below decoders 125, in one embodiment, include logic designed or adapted to recognize specific instructions, such as transactional instructions or non-transactional instructions for execution within a critical section or transactional region. As a result of the recognition by decoders 125, tire architecture or core 101 takes specific, predefined actions to perform tasks associated with the appropriate instruction.” [0070] “a specific prefix value that indicates to decode logic 515 that the lock instruction referenced by opcode 501o is to start a critical section.”).

With regard to Claim 24, Dixon teaches the apparatus of claim 21, wherein the processor circuitry is to roll back the transactional process if a conflict is detected ([0082] “Therefore, when a xBegin instruction 501 is fetched by fetch logic 510 and decoded by decode 

With regard to Claim 26, Dixon teaches the apparatus of claim 21, wherein the processor circuitry is to execute the transactional process using multi-threading through lock elision ([0009] “FIG. 1 illustrates an embodiment of a logical representation of a system including processor having multiple processing elements (2 cores and 4 thread slots).” [0037] “Another execution technique closely related to transactional memory includes lock elision {often referred to as speculative lock elision (SLE) or hardware lock elision (HLE)}.” [0047] “a first processing element for executing a software thread associated with execution of a transaction or a critical section is referred to a local thread … if a store to or load from an address previously written by the first thread … the buffered version of the cache line is provided to the first thread since it is the local thread. In contrast, a second thread … not associated with execution of the transaction … therefore, a load or store from the second thread to the address misses the buffered version of the cache line” [0048] “hardware or speculative lock elision (HLE or SLE) may be similarly utilized.”).

With regard to Claim 27, Dixon teaches the apparatus of claim 21, wherein the processor circuitry is to execute the transactional process in the speculative execution to reduce lock contention ([0074] “In response to decoding xAcquire 501, processor 500 enters 

With regard to Claims 35-37 and 39-40, these claims are equivalent in scope to Claims 21, 23-24 and 26-27 rejected above, merely having a different independent claim type, and as such Claims 35-37 and 39-40  are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 21, 23-24 and 26-27. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to Claims 21 and 25 above, and further in view of Michael et al. (US PGPUB 2011/0154343).
With regard to Claim 25, Dixon teaches the apparatus of claim 21, wherein the lock-protected section of instructions is a lock-protected critical section of instructions ([0026] “decoders 125, in one embodiment, include logic designed or adapted to recognize specific instructions, such as transactional instructions or non-transactional instructions for execution within a critical section or transactional region.” [0034] “A transaction, which may also be referred to as execution of an atomic section/region of code, includes a grouping of instructions or operations to be executed as an atomic group. For example, instructions or operations may be used to demarcate or delimit a transaction or a critical section.”).

With further regard to claim 25, Dixon does not teach the critical section including a loop as described in claim 25. Michael teaches
the lock-protected critical section including a loop ([0044] “a critical section in which code affecting execution of the other tasks resides in a loop.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Dixon with the determination of a critical section including a loop as taught by Michael such that “in the computer system 10, a case where, in a loop process in a critical section, as a result of execution of processing in a critical section by the other task, the loop process is not completed, resulting in an endless loop, can be avoided” (Michael [0115]).

With regard to Claim 38, this claim is equivalent in scope to Claim 25 rejected above, merely having a different independent claim type, and as such Claim 38 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 25. 

Claims 28-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Chabbi et al. (WO 2017/131624).
With regard to Claim 28, Dixon teaches one or more non-transitory computer-readable media comprising code that, when executed, cause a machine to implement processor circuitry to:
identify a lock-protected section of instructions in memory ([0039] “processor 100 includes monitors to detect or track accesses, and potential subsequent conflicts, associated with data items; these may be utilized in … lock elision.” [0051] “operations associated with an instruction are utilized to detect a lock instruction.” [0053] “In some embodiments, detection of corresponding lock and lock release instructions that define a critical section (CS) are performed in hardware.”);
replace lock/unlock instructions with transactional lock acquire and transactional lock release instructions to form a transactional process ([0037] “lock instruction pairs (lock and lock release) are augmented/replaced (either by a user, software, or hardware) to indicate atomic a start and an end of a critical section.” [0062] “when binary code is encountered, the binary translation code is executed to-translate and potentially optimize the code for execution on the 
execute the transactional process in a speculative execution ([0037] “And the critical section is executed in a similar manner to a transaction (i.e. tentative results are not made globally visible until the end of the critical section).” [0074] “In response to decoding xAcquire 501, processor 500 enters HLE mode.” [0075] “As can be seen, within the critical section, execution behaves like a transaction (free, concurrent execution with monitors and contention protocols to detect conflicts, such that multiple threads are not serialized unless an actual conflict is detected).” [0084] “once a speculative code region is started by an XAQURIE OR XBEGIN, then the subsequent instruction are, by default assumed to be speculative (i.e. transactional).”).

With further regard to claim 28, Dixon does not teach the processor utilization analysis as described in claim 28. Chabbi teaches
based on a kernel analysis of processor utilization, identify the lock-protected section of instructions ([0055] “it is observed that in large, complex systems … 2) there are a few code paths that are frequently exercised (‘hot’ code) that cause lock contention and hence are performance sensitive. One can easily identify such hot and cold code regions via profiling.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the computer-readable media as disclosed by Dixon with the processor utilization analysis as taught by Chabbi since “With this profile information, one can replace the locks used only in the hot code regions” 

With regard to Claim 29, Dixon in view of Chabbi teaches all the limitations of Claim 28 as described above. Dixon further teaches wherein the code is to cause the machine to implement the processor circuitry to execute the transactional process using lock elision ([0037] “Another execution technique closely related to transactional memory includes lock elision {often referred to as speculative lock elision (SLE) or hardware lock elision (HLE)}.” [0048] “hardware or speculative lock elision (HLE or SLE) may be similarly utilized.”).

With regard to Claim 30, Dixon in view of Chabbi teaches all the limitations of Claim 28 as described above. Dixon further teaches wherein the code is to cause the machine to implement the processor circuitry to include transactional translation logic to identify the lock-protected section of instructions in the memory, replace the lock/unlock instructions, and execute the transactional process ([0026] “Decode logic 125 includes circuitry that recognizes these instructions from their opcodes and passes the decoded instructions on in the pipeline for processing as defined by the first ISA. For example, as discussed in more detail below decoders 125, in one embodiment, include logic designed or adapted to recognize specific instructions, such as transactional instructions or non-transactional instructions for execution within a critical section or transactional region. As a result of the recognition by decoders 125, tire architecture or core 101 takes specific, predefined actions to perform tasks associated with 

With regard to Claim 31, Dixon in view of Chabbi teaches all the limitations of Claim 28 as described above. Dixon further teaches wherein the code is to cause the machine to implement the processor circuitry to roll back the transactional process if a conflict is detected ([0082] “Therefore, when a xBegin instruction 501 is fetched by fetch logic 510 and decoded by decode logic 515, processor 500 executes the transactional region like a critical section (i.e. tentatively while tracking memory accesses and potential conflicts thereto). And if a conflict (or other abort condition) is detected, then the architecture state is rolled back to the state stored in checkpoint logic 545”).

With regard to Claim 34, Dixon in view of Chabbi teaches all the limitations of Claim 28 as described above. Dixon further teaches wherein the code is to cause the machine to implement the processor circuitry to execute the transactional process in the speculative execution to reduce lock contention ([0074] “In response to decoding xAcquire 501, processor 500 enters HLE mode … since the store to the lock is not performed, then the lock globally appears to be free, which allows other threads to execute concurrently with the tracking mechanisms acting as safeguards to data contention.” [0084] “once a speculative code region is started by an XAQURIE OR XBEGIN, then the subsequent instruction are, by default assumed to be speculative (i.e. transactional).”). 

32 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Chabbi as applied to Claim 28 above, and further in view of Michael.
With regard to Claim 32, Dixon in view of Chabbi teaches all the limitations of Claim 28 as described above. Dixon further teaches wherein the lock-protected section of instructions is a lock-protected critical section of instructions ([0026] “decoders 125, in one embodiment, include logic designed or adapted to recognize specific instructions, such as transactional instructions or non-transactional instructions for execution within a critical section or transactional region.” [0034] “A transaction, which may also be referred to as execution of an atomic section/region of code, includes a grouping of instructions or operations to be executed as an atomic group. For example, instructions or operations may be used to demarcate or delimit a transaction or a critical section.”).

With further regard to claim 32, Dixon does not teach the critical section including a loop as described in claim 32. Michael teaches
the lock-protected critical section including a loop ([0044] “a critical section in which code affecting execution of the other tasks resides in a loop.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the computer-readable media as disclosed by Dixon with the determination of a critical section including a loop as taught by Michael such that “in the computer system 10, a case where, in a loop process in a critical section, as a result of execution of processing in a critical section by the other task, the loop process is not completed, resulting in an endless loop, can be avoided” (Michael [0115]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Chabbi as applied to Claim 28 above, and further in view of Morris (US PGPUB 2008/0320282).
With regard to claim 33, Dixon in view of Chabbi teaches all the limitations of claim 28 as described above. Dixon in view of Chabbi does not teach the utilization threshold detection as described in claim 33. Morris teaches
wherein the kernel analysis includes an indication that a processor has exceeded a utilization threshold ([0037] “an execution environment condition such as processor utilization can be used as an attribute for locating transaction information for associating with the instruction 204 included in the addressable entity 206 when a processor utilization condition included in the matching criteria is met, such as a threshold value for processor utilization of the processor 214”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the computer-readable media as disclosed by Dixon in view of Chabbi with the utilization threshold detection as taught by Morris in order “to improve system performance” (Morris [0037]).

Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument regarding Claim 21, Page 2 Paragraph 2 of the Remarks, that “The xEnd instruction of Dixon is not a transactional lock release instruction, as transactional lock release instructions to form a transactional process,” (emphasis Applicant’s), the Office respectfully disagrees. The Office first notes that Dixon discloses two forms of ‘transactional lock acquire’ instructions and two forms of ‘transactional lock release’ instructions which are used to either implement a transactional memory type system via either Hardware Lock Elision (HLE), “xBegin” and “xEnd”, or Speculative/Software Lock Elision (SLE), “xAcquire” and “xRelease”. The Office contends that either of the HLE or SLE transaction memory methods can be considered to anticipate Applicant’s Claim 21, as the claim merely recites “replace lock/unlock instructions with transactional lock acquire and transactional lock release instructions to form a transactional process.” Further, the Applicant’s claim language does not explicitly define the functionality or construction of the ‘transactional lock acquire’ and ‘transactional lock release’ instructions beyond stating that they “are used to form transactional process”, wherein the Office contends that the Dixon reference does anticipate this functionality.
In support of these assertions the Office would like to draw the Applicant’s attention to the following additional citations from the Dixon reference:
[0037] “Another execution technique closely related to transactional memory includes lock elision {often referred to as speculative lock elision (SLE) or hardware lock elision (HLE)}. In this scenario, lock instruction pairs (lock and lock release) are augmented/replaced (either by a user, software, or hardware) to indicate atomic a start and an end of a critical section. And the critical section is executed in a similar manner to a transaction (i.e. tentative results are not made globally visible until the end of the critical section).”
xAcquire and xRelease instructions to define critical sections. Here, lock and lock release instructions are augmented/modified/transformed (i.e. a programmer chooses to utilize xAcquire and xRelease or a prefix to represent xAcquire and xRelease is added to bare lock and lock release instructions by a compiler or translator) to hint at a start and end of a critical section (i.e. a hint that the lock and lock release instructions are to be elided).”
[0057] “Yet, assume tracking the tentative accesses does not detect a data conflict. When a corresponding lock release instruction is found (e.g. a lock release instruction that was similarly transformed into a lock release instruction with an end critical section hint), the tentative memory accesses are atomically committed, i.e. made globally visible.”
[0063] “In one embodiment any number of instructions (or different version-of current instructions) are provided to aid thread level speculation (i.e. transactional memory and/or speculative lock elision)… An illustrative list of such instructions include: xAcquire (e.g. a lock instruction with a hint to start lock elision on a specified memory address); xRelease (e.g. a lock release instruction to indicate a release of a lock, which, may be elided); SLE Abort (e.g. abort processing for an abort condition encountered during SLE/HLE execution) xBegin (e.g. a start of a transaction); xEnd (e.g. an end of a transaction).”
[0073] “In a very similar manner, xRelease is utilized at the end of a critical section. Therefore, whether the end of a critical section (e.g. a lock release) is identified by the programmer or by subsequent code, xRelease is inserted at the end of the critical section.”
[0083] “The two examples of speculative code region execution--HLE and RTM--have been discussed above. And in reference to both of these examples, the focus on instructions the boundary instructions (e.g. acquire, release, begin, and end).”
Therefore, in view of the above discussion and citations, the Office has shown that the disclosure of Dixon clearly discloses a system and method which does “replace lock/unlock instructions with transactional lock acquire and transactional lock release instructions to form a transactional process”, therefore the outstanding rejection of Claim 21 has been maintained.

With respect to the Applicant’s argument regarding Claim 35, Page 3 Paragraph 1 of the Remarks, that “The xEnd instruction of Dixon is not a transactional commit instruction,” (emphasis Applicant’s), the Office respectfully disagrees. With respect to this argument the Office would like to first draw the Applicant’s attention to the Dixon citations stated above in the response to the Applicant’s argument regarding Claim 21. Further, the Office would like to draw the Applicant’s attention to the following additional citation from the Dixon reference:
[0082] “Here, an XEND instruction is to define an end of a transaction region. Often the region execution is validated (ensure that, no actual data conflicts have occurred) and the transaction is committed or aborted based on the validation in response to an XEND instruction.”
Therefore, in view of the above discussion and citations, the Office has shown that the disclosure of Dixon does teach that an “xEnd” instruction is a type of “transactional commit instruction”, therefore the outstanding rejection of Claim 35 has been maintained.

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        August 18, 2021